DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1-3, 5, 6, 8-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puffer et al. (US 2016/0024338).
Puffer et al. disclose a process of making road marking material, comprising the steps of: admixing a pre-determined quantity of a binder mixture comprising rosin resins, waxes, and plasticizers with a filler mixture comprising reflective elements; heating the binder mixture with the filler mixture, while mixing into a homogenous viscous molten composition; subjecting the molten composition to an extrusion process; cutting extruded molten composition into a plurality of individual pellets; cooling and drying the individual pellets; and applying an anti-clumping coating to the individual pellets, wherein the system comprises multiple hoppers, extruder assembly, heating devices, pelletizer, and a control unit that can measure screw speed and flow rate (reads on controlled discharge rate) (claims 1 and 28, [0013]-[0014], [0055]-[0068], Fig. 1).
The limitations of claim 2 can be found in Puffer et al. at Fig. 1, where it discloses the screw conveyer.
The limitations of claim 3 can be found in Puffer et al. at [0055], where it discloses the weight load cell.
The limitations of claims 5, 6 and 15 can be found in Puffer et al. at Fig. 1, where it discloses the hoppers.
The limitations of claim 8 can be found in Puffer et al. at [0055], where it discloses the twin screw extruder.
The limitations of claim 9 can be found in Puffer et al. at [0058], where it discloses the heating devices.
The limitations of claims 10 and 19 can be found in Puffer et al. at [0058], where it discloses the at least 148°C (298°F).
The limitations of claim 11 can be found in Puffer et al. at Fig. 1 and [0060], where it discloses the finishing system.
The limitations of claim 12 can be found in Puffer et al. at Fig. 1 and [0066], where it discloses the control system (90).
The limitations of claim 13 can be found in Puffer et al. at claims 1 and 28, Fig. 1, where it discloses the method.
The limitations of claim 14 can be found in Puffer et al. at [0062], where it discloses the control system (90).

5.	Claims 1-8 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger et al. (US 2007/0244264).
Granger et al. disclose an apparatus for preparing thermoplastic polymer blends comprising: a first mixer adapted to contain a quantity of first material granules; a weigh scale adapted to weigh the amount of the first material granules in the first mixer; means for adding a desired amount of at least one additive to the first mixer to form a batch of a pre-mix of first material granules and the at least one additive, the desired amount of the at least one additive being based on the weight of the first material granules in the first mixer and a predetermined desired weight ratio of the at least one additive to the first material granules; a storage vessel; a batch transfer device operably connected at a first end to the first mixer and at a second end to the storage vessel, the batch transfer device adapted to transfer the pre-mix from the first mixer to the storage vessel; a processing device; and a continuous feeder operably connected at a first end to the storage vessel and at a second end to the processing device, the continuous feeder adapted to continuously feed the pre-mix from the storage vessel to the processing device at a predetermined rate (claim 1, Fig. 1).  Roadway markings is an intended use.
The limitations of claim 2 can be found in Granger et al. at [0014], where it discloses the vibratory conveyor.
The limitations of claim 3 can be found in Granger et al. at [0017], where it discloses the loss-in-weight feeder.
The limitations of claim 4 can be found in Granger et al. at [0033], where it discloses the volumetric flow type device.
The limitations of claims 5-7 and 15-17 can be found in Granger et al. at [0014], [0033] and Fig. 1, where it discloses the transferring by a vibratory conveyor, pneumatic conveyor or bucket conveyor to a mixer.
The limitations of claim 8 can be found in Granger et al. at [0026], where it discloses the single screw extruder.
The limitations of claim 13 can be found in Granger et al. at claims 1 and 33, Fig. 1, where it discloses the method.
The limitations of claim 14 can be found in Granger et al. at claim 1 and [0033], where it discloses the predetermined rate.

6.	Claims 1, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heigel et al. (US 2008/0197523).
Heigel et al. disclose a system for producing composite material products from selected composite material components such as thermoplastic resin and filler, said system comprising: at least one means adapted to measure and control the consumption of said composite material components; at least one means adapted to preheat said composite material components; and at least one means (extruder) adapted to form said composite material products, wherein other system components such as mixers, conveyors and other processing devices can be inserted at any point in the system (claims 1 and 2, [0009], Fig. 1).  Roadway markings is an intended use.
The limitations of claim 13 can be found in Heigel et al. at claims 1 and 15-20, Fig. 1, where it discloses the method.
The limitations of claim 14 can be found in Heigel et al. at claim 1 and Fig. 1, where it discloses the measuring and control device.
The limitations of claim 18 can be found in Heigel et al. at [0009], where it discloses the measuring and control device to control “on-the-fly” in a “real-time” mode to produce the desired final product characteristics.

7.	Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crocker (US 2016/0032542).
Crocker discloses a pavement striping device comprising a hopper (holding thermoplastic marking material), a screw conveyor (comprising rotating screw and a screw drive motor), coaxial conduits, heating mechanism, a nozzle and an extrusion die (claim 1, [0043], [0044]).
The limitations of claim 2 can be found in Crocker at [0043], where it discloses the screw conveyor.
The limitations of claim 13 can be found in Crocker at claim 1 and [0043]-[0044], where it discloses the method.
The limitations of claim 14 can be found in Crocker at [0044], where it discloses the rotating screw and a screw drive motor to be used to adjust the rate.

8.	Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lester et al. (GB 2087247).
Lester et al. disclose a liquid plasticiser being continuously dispersed through premixed dry components of a mix of thermoplastic road marking materials. Premixed dry components of a mix are fed via an output feed 20 from a mixing hopper 10 and a first input flow at 22 to a mixer vessel 23. A second input flow 24 of liquid plasticiser, is fed to the mixer vessel 23 by a metering pump 25 (reads on adjusting the rate). Liquid plasticiser is dispersed into the vessel 23 via a sprinkler bar 27 extending across about 40% or more of the cross-section of the vessel. A stack 28 of rotatable substantially flat superposed blades, disperses the plasticiser throughout the premixed dry components to produce a flowable, non-liquid, essentially particulate final mix, which is removed from the vessel via an outlet 30. (abstract, claims 17-25, Fig. 1).
The limitations of claim 2 can be found in Lester et al. at Fig. 1, where it discloses the screw conveyor.
The limitations of claim 13 can be found in Lester et al. at claims 1-16, where it discloses the method.
The limitations of claim 14 can be found in Lester et al. at p. 2, lines 7-36, where it discloses the screw feed-type with a drive motor to be used to adjust the rate.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 20 is rejected under 35 U.S.C. 103(a) as obvious over Puffer et al. (US 2016/0024338) in view of Hepler et al. (US 2016/0186396).
The disclosure of Puffer et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Puffer et al. is silent on the specific thermoplastic composition.
Hepler et al. disclose a thermoplastic marking composition comprising: at least 6 weight percent PP/PE copolymer, an intermix, at least 20 weight percent binder resin, wherein said intermix is at least 30 weight percent of said composition and wherein said intermix is an inorganic filler, wherein said composition also comprises at least 1 weight percent of one or more of: a PE homopolymer wax; at least 1 weight percent alkyd resin and soybean oil mixtures; at least 0.5 weight percent of one or more UV stabilizing compound; at least 1 weight percent of an alkyd resin modified glyceryl phthalate; at least 1 weight percent of a polyurethane, to provide additional improvements in alkali resistance, high retroreflectivity and anti-skid properties (claims 1 and 2, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hepler’s composition in Puffer’s system to obtain improved composition for roadway markings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762